885 F.2d 871
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Arthur Wayne BYRD, also known as William Arthur Byrd, alsoknown as Donald Jerome Heart, also known as DonHeart, also known as John Hessler, alsoknown as John Lauv, Defendant-Appellant
No. 89-6097.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1989.

Before KENNEDY and WELLFORD, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
The defendant appeals the jury verdict finding him guilty of conspiracy to commit offense or to defraud the United States, fraud by wire, and transportation of stolen goods.


2
The jury delivered its verdict of guilty on June 23, 1989.  The defendant subsequently moved for a new trial, which the district court denied on August 17, 1989.  The defendant filed a notice of appeal on August 25, 1989.  The defendant will be sentenced September 29, 1989.


3
Rule 4(b), Fed.R.App.P., provides that a notice of appeal in a criminal action must be filed within ten (10) days from the entry of judgment.  The final judgment for purposes of 28 U.S.C. Sec. 1291 in a criminal proceeding is the sentence.    Flanagan v. United States, 465 U.S. 259, 263 (1984).  In this case, the defendant's notice of appeal is premature, therefore we lack jurisdiction in the appeal.


4
It is ORDERED that the appeal is dismissed sua sponte.    Rule 9(b), Rules of the Sixth Circuit.  This order is without prejudice to the defendant filing a valid notice of appeal following the imposition of sentence and entry of judgment.